Title: From Benjamin Franklin to William Strahan, 9 May 1753
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philad. May 9. 1753
I have your Favour of Jany. 30 and thank you for the Civility shown on my Recommendation to Mr. Harris. What you mention concerning the Books, was not at all amiss.
Neither the 2d Vol. of Bower’s History of the Popes, nor Delaresse’s Art of Painting, nor Crito, are to be found in Mr. Hall’s Trunks.
I have settled a Nephew of mine in Antigua, in the Place of Mr. Smith, deceas’d. I take him to be a very honest industrious Lad, and hope he will do well there, and in time be of some Use to you as a Correspondent. Please to send him a little Cargo of Books and Stationary, agreable to the Invoice over Leaf. I will send you a Bill on this Account perhaps by next Ship.
Please to tender my Compliments to Mrs. Strahan and Master Billy. I am, Dear Sir, Your obliged and most humble Servant
B Franklin

What is become of A. Drummond’s Travels? Will they be printed?
3 Ream best Propatria Paper, cut
2 Ditto Pot
1 Ditto fine Post 500 best Quills
3 Doz Inkpowder, British
2 lb Wafers, some large
1 Doz common Bibles

1 Doz Testaments
1 Doz Psalters
2 Doz Primmers.
And a few of your newest and most saleable Books, amounting in the whole to about £25 Sterling.

 Addressed: To  Mr Wm Strahan  Printer in New Street  near Fleetstreet  London  Per Capt. Reeves
